Exhibit 10.7
Medicare Advantage Attestation of Benefit Plan
WELLCARE OF LOUISIANA, INC.
H1903
Date: 08/29/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I attest that I have examined the employer/union-only group waiver (“800
series”) PBPs identified below and that these PBPs are those that the
above-stated organization will make available only to eligible
employer/union-sponsored group plan beneficiaries in the approved service area
during program year 2009. I further attest we have reviewed any MA bid pricing
tools (BPTs) associated with these PBPs (no Part D bids are required for 2009
“800 series” PBPs) with the certifying actuary and have determined them to be
consistent with any MA PBPs being attested to here.
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                                                          Plan  
Segment                   Plan           MA   Part D   CMS Approval     ID   ID
  Version   Plan Name   Type   Transaction   Premium   Premium   Date  
Effective
005
    0       6     WellCare Advance   HMO   Renewal     0.00       N/A      
08/29/2008       01/01/2009  
011
    0       8     Well Care Access   HMO   Renewal     0.00       25.00      
08/29/2008       01/01/2009  
014
    0       9     WellCare Select   HMOPOS   Renewal     0.00       25.60      
08/29/2008       01/01/2009  
018
    0       8     WellCare Value   HMOPOS   Renewal     0.00       0.00      
08/29/2008       01/01/2009  
022
    0       8     WellCare Value   HMOPOS   Renewal     0.00       0.00      
08/29/2008       01/01/2009  
023
    0       8     Wellcare Reserve   HMO   Renewal     0.00       25.90      
08/29/2008       01/01/2009  
801
    0       4     Employer Louisiana 1   HMOPOS   Renewal     0.00       N/A    
  08/29/2008       01/01/2009  
802
    0       4     Employer Louisiana 2   HMOPOS   Renewal     0.00       N/A    
  08/29/2008       01/01/2009  
803
    0       4     Employer Louisiana 3   HMOPOS   Renewal     0.00       N/A    
  08/29/2008       01/01/2009  
804
    0       4     Employer Louisiana 4   HMOPOS   Renewal     0.00       N/A    
  08/29/2008       01/01/2009  

Page 1 of 3 — WELLCARE OF LOUISIANA, INC. — H1903 — 08/29/2008

 



--------------------------------------------------------------------------------



 



         
 
       
/s/ Heath Schiesser
 
CEO:
  9/5/08
 
Date:    
Heath Schiesser
       
CEO/President
       
8735 Henderson Road
       
Tampa, FL 33634
       
813-290-6205
       
 
       
/s/ Thomas L. Tran
 
  9/5/08
 
   
CFO:
  Date:    
Tom Tran
       
CFO
       
8735 Henderson Road
       
Tampa, FL 33634
       
813-290-6200 (1770)
       

Page 2 of 2 — WELLCARE OF LOUISIANA, INC. — H1903 — 08/29/2008

 